Citation Nr: 1511305	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  12-19 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), a mood disorder, and depression.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to October 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

The Board has recharacterized the issue of service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, mood disorder, depression, as well as any other relevant diagnoses pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In April 2013, a local hearing was held before a Decision Review Officer (DRO)) at the RO.  Transcripts of this proceeding have been associated with the claims folder.  

The Board remanded this matter in August 2014 for further development.  The requested development completed, the matter has properly been returned to the Board for appellate consideration.


FINDING OF FACT

The Veteran did not have an acquired psychiatric disorder at any time during his claim and appeal.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, mood disorder, and depression, have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304, 4.125(a) (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  VA provided adequate notice in a letter sent to the Veteran in September 2010.

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
      
The RO has obtained service and VA treatment records.  Also, VA afforded the Veteran a relevant examination and opinion in November 2014.  That opinion described the Veteran's psychiatric health, took into consideration the relevant history, and provided an adequate rationale for the conclusions reached.  Additional explanation is appropriately found in the merits section of the instant document.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

The Board also finds that there has been compliance with the August 2014 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).  In the August 2014 Remand, the Board directed that the AOJ obtain current VA treatment records as well as a new examination and opinion to address any potential psychiatric disorder.  Since then, the record has been supplemented with current VA records, and, as mentioned above, VA afforded the Veteran a new examination in November 2014.  

In January 2015, the Veteran submitted a letter to VA in response to a Supplemental Statement of the Case from December 2014.  In the letter, the Veteran argued that the opinion of the VA examiner in November 2014 should not hold as much weight as the opinions from the VA treatment notes diagnosing the Veteran with PTSD in July 2010 and mood disorder in May 2006.  Specifically, the Veteran argued that the examiner was "an unlicensed psychology post-doc."  In this regard, the Veteran is implicitly questioning the competency of the examiner and the examination.  Initially, the Board notes that the 2014 examiner has a PhD in psychology and is continuing with Post-Doc work. The Board finds that these qualifications are sufficient to make him competent to render an opinion as to whether the Veteran suffers from a current psychiatric condition. In essence, VA satisfied its duty to assist when it provided a medical examination performed by a person who is qualified through education, training, or experience to offer medical diagnosis, statements, or opinions able to provide competent medical evidence, whether that is a doctor, nurse practitioner or physician's assistant.  Cox v. Nicholson, 20 Vet.App. 563, 569 (2007) (physician's assistant was competent to perform examination). Board may assume a VA medical examiner is competent.  Cox v. Nicholson, 20 Vet.App. 563, 569 (2007); Hilkert v. West, 12 Vet.App. 145, 151 (1999) (VA may presume the competence of an examiner, and an appellant bears the burden of persuasion to show that the Board's reliance on an examiner's opinion was in error). Nothing in the Veteran's assertions persuades the Board that the 2014 examiner was not competent to render the opinions sought. Thus, the Board finds the 2014 opinion adequate.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of the Board's adjudication of his appeal in the instant document.  Hence, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2014).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3). 

In order to grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support the veteran's assertion that the stressful event occurred.  A stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  

The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in the American Psychiatric Association 's Fifth Edition of the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-5); however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied to claims pending before the Board.  79 Fed. Reg. 45094 (Aug. 4, 2014).

After a thorough review of the record, the Board finds that the preponderance of the evidence shows that the Veteran did not have a psychiatric disability during his claim and appeal.  

The Veteran first filed a claim for service connection for PTSD in September 2010.  In his October 2010 Statement in Support of Claim for Service connection for PTSD, the Veteran claimed that he suffered from PTSD as a result of fearing for his life due to incoming mortar fire in Vietnam.  In a subsequent December 2010 statement, the Veteran stated that he feared being killed due to hostile military action or terrorist activity.  

In an August 2006 consultation at the Boise Vet Center, the Veteran received an Axis I diagnosis of PTSD from childhood abuse, exacerbated by anxiety about being killed in action in Vietnam.  During this consultation, the Veteran denied combat trauma in Vietnam, but stated that "he was frightened to the point of panic of being killed every waking moment he was there."  In a March 2008 medical record, noted symptoms were hypervigilance, irritability, and sleep problems.  Reported symptoms in the year preceding September 2010 were consistent depression, apathy, irritability, preoccupation with somatic complaints, and paranoia.  

VAMC treatment notes from June 2006 note that the Veteran exhibited "[s]ymptoms of PTSD, although [he did] not meet full criteria for PTSD."  In an April 2007 clinical entry, the Veteran was diagnosed with mood disorder, not otherwise specified (NOS), and probable PTSD.  However, October 2008 treatment notes exclude PTSD from the Veteran's past medical history, listing depression/anxiety, well controlled by medication, instead.  

In a July 2010 consultation, the Veteran appeared before the VA mental health clinic for an evaluation of his mental health symptoms.  The attending doctor reported that the Veteran's thought process was linear, logical, goal directed, and at a normal rate.  The Veteran was relatively euthymic.  He denied suicidal or homicidal plans or intentions, and denied active psychotic material, except some reported paranoia.  The Veteran was also alert and oriented.  The doctor provided an assessment of "PTSD/Mood disorder."  In a follow-up visit in January 2011, after the Veteran filed his claim, the Veteran presented before VA, reporting that his symptoms were getting better.  The attending doctor provided an assessment of "PTSD/mood disorder" after listing essentially the same symptoms that were present in the July 2010 consultation.  The only difference in symptomatology was that the Veteran was no longer exhibiting symptoms of paranoia in the January 2011 visit.  

Subsequent VA treatment notes from May 2013, repeating earlier notes, document the same "PTSD/mood disorder" diagnosis, and the same list of symptoms.  During this visit, the Veteran reported that his medications continue to help to a degree.  These set of symptoms and prognoses were repeated in August and October 2013 psychiatry notes, and appear in VA treatment notes up to July 2014.  

VA afforded the Veteran an examination for his claim for PTSD in February 2011 and an addendum opinion April 2011.  In the February 2011 examination, the examiner was unable to view the Veteran's claims file.  For his stressor, the Veteran reported that he had to hide in a bunker while mortar fire came into his air base construction area in March 1967.  Upon examination, the examiner provided no Axis I diagnosis.  The examiner explained that the Veteran's current psychiatric symptoms were not enough to interfere with social and occupational functioning or to require continuous medication.  He acknowledged that the Veteran had difficulty establishing and maintaining effective relationships because he had poor social skills.  However, he further noted that the Veteran maintained an effective family role functioning, had no difficulty with recreation or leisurely pursuits, had no difficulty with physical health, and had no difficulty understanding commands.  The examiner further explained that a diagnosis was not able to be established because the Veteran was not the best historian and was not "forthwith and open."  

In April 2011, VA asked for clarification via an addendum opinion, and after the examiner reviewed the Veteran's claims file and listed Veteran's history of mental health treatment, he affirmed his findings from the February 2011 examination.  The examiner pointed to the VAMC diagnoses of "PTSD/mood disorder," specifically identifying October and December 2010 medical records by Dr. K.G.K., the Veteran's VA mental counselor.  The examiner noted that, notwithstanding the diagnosis of PTSD, Dr. K.G.K. did not provide any stressor information or PTSD criteria in support of his diagnosis, relying, rather, on the Veteran's subjective complaints.  The VA examiner again concluded that the Veteran did not "meet the DSM-IV criteria for a diagnosis of PTSD."  

Pursuant to the Board's August 2014 remand directives, VA afforded the Veteran another examination for his claim for a psychiatric condition in November 2014.  After examination and review of the Veteran's claims file, the VA examiner opined that the Veteran did not have a diagnosis of PTSD despite the stressor being adequate to support a diagnosis of PTSD.  Additionally, the examiner concluded that the Veteran did not have a mental disorder.

Upon physical examination, the Veteran presented with good personal hygiene, clear sensorium, and was oriented to person, place, time and situation.  The Veteran was cooperative during the interview.  His eye contact, speech quantity, and quality, were normal.  Thought processes were logical and coherent without evidence of preoccupations, delusions, or obsessions.  His impulse control was sufficient, and his judgment was unimpaired.  The Veteran denied hallucinations, his affect was appropriate, and his mood was euthymic.   

Consequently, the examiner explained that the Veteran did not meet any criteria for PTSD based on his self-reported symptoms, the records, and examination.  The Veteran had presented complaining of sleep difficulty, depression, social anxiety, audio and visual hallucination.  The examiner found these reports to be inconsistent with the Veteran's admissions that he slept an average of seven hours per night, that he was unable to elaborate on any specific instances of depression that he experienced, and that he did not report emotional distresses associated with his lack of social support or indicate a desire to expand his social network. 

In addition to his conclusion pertaining to PTSD, the examiner further concluded that the Veteran's mental health symptoms do not meet criteria for any diagnostic categories due to the inconsistencies in the Veteran's reported symptoms and his medical history.  

The Board finds the November 2014 VA examination to be the most probative evidence as to the issue of whether the Veteran had a psychiatric disability, to include PTSD or mood disorder, during the claim and appeal period. See Madden v. Gober, 125 F.3d 1477, 1481  (Fed. Cir. 1997).  The examiner gathered a detailed history from the Veteran, reviewed the claims file, examined the Veteran, and based his findings on the results of these tests. He also provided a detailed rationale for each opinion rendered. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (explaining that most of the probative value of a medical opinion comes from its reasoning).  Importantly, the examiner in the November 2014 examination, and the examiner for the February and April 2011 examination and opinion, relied on the diagnostic criteria for mental disabilities.  As to what disorders the Veteran had during the claim and appeal period, the Board finds the VA opinions more probative than the VA treatment records and the statements provided by VA mental health professionals because the examiners in April 2011 and November 2014 provided a logical rationale for the diagnoses and specifically addressed the criteria for PTSD and any other mental disorders whereas the other diagnoses contain not actual explanation for how they were reached.  Additionally, the November 2014 opinion was based on examination of the Veteran, was thorough and detailed, and provided a rationale for the conclusions reached when compared to the rather brief and repetitious nature of the VA treatment records during the claim and appeal period.  

As noted above, the VA progress notes from 2010 to 2014, while documenting mental diagnoses like PTSD, mood disorder, and depression, do not contain a discussion of the rationale behind any of the diagnoses.  Put another way, there is no rationale provided for any conclusions reached in the VA treatment records, while the VA examinations of record provide adequate rationale for any conclusion given.  Id.  

Finally, the Board finds the November 2014 examiner's opinion with regard to whether the Veteran had any other psychiatric disorder during the claim and appeal period to be the most probative evidence of record with regard to that issue.  It is the most probative because of the rationale provided, that the Veteran's symptoms during the claim and appeal period did not meet the criteria of any psychiatric disorder.  

The Board is aware of the Veteran's personal statements submitted to VA and his contentions made through his representative in a May 2014 brief and a January 2015 Informal Hearing Presentation, alleging that the Veteran suffers from PTSD due to a military stressor or that the Veteran suffers from mood disorder.  To the extent the Veteran has provided a psychiatric diagnosis, this testimony is lay evidence.

Whether lay evidence is competent and sufficient in a particular case is an issue of fact.  Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

While the Veteran is competent to report symptoms related to a psychiatric condition, diagnosing a psychiatric disability is not simple, and requires more than observable lay symptoms, but training and skills to relate those symptoms to a specific diagnosis.  The Veteran has not shown that he has this training or skill.  For these reasons, the Board finds that any psychiatric diagnosis provided by the Veteran is not competent evidence of a current psychiatric disability. 

The Board concludes that the most competent and probative evidence of record shows that the Veteran has not received a valid diagnosis of a psychiatric disability, including PTSD, mood disorder, and depression.  The existence of a current disability is the cornerstone of a claim for VA disability compensation. In the absence of proof of a present disability there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Consequently, the preponderance of evidence shows that he Veteran has not had a psychiatric disorder during the course of his claim and appeal.  As the present disability element is not met, the appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, mood disorder, and depression, is denied.  




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


